Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Objections
	
	Claim 10 should be amended to recite “wherein, each time the predetermined time has passed…”; this will more clearly define the predetermined times of claims 9-10 as being the same predetermined time (as shown in FIG. 5, STEP 108-109). For the purpose of examination the examiner has interpreted the predetermined times of claims 9-10 to be the same times.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14 and their dependents are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
each time a second predetermined time has passed”. However, FIG. 6 of the disclosure shows driving pressure comparison steps (123, 127); but does not teach that the pressure value/current value changes occur each time after the predetermined time. If either of steps 124 or 128 result in “NO”, the process skips the current control and moves to step 126 or to mode “C” without a pressure value change. Therefore the pressure value/current value change does not occur "each" time the predetermined time passes.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2005-163553 (herein Kanemoto).

A machine translation of Kanemoto has been included with the current office action and is relied upon in the following rejection.

Kanemoto teaches:



limitations from claim 11, wherein, when in a predetermined mode (low pressure mode or high pressure mode; paragraph 48) and each time a second predetermined time has passed in a state where the motor is started (paragraphs 50-62; the predetermined time ratio is determined every time the pump stops/starts), the controller increases either the motor start pressure value or the motor stop pressure value by a predetermined pressure value (paragraphs 50-62);



Allowable Subject Matter
Claims 10 and 12-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
and stepwisely reduces a control current of the motor. The prior art, particularly the closest prior art to Kanemoto, does not teach a specific current control based on an elapsed off time.
Claim 13 similarly recites increasing a control current by predetermined amounts each time a third predetermined time elapses.


Response to Arguments
Applicant’s arguments, see response, filed 11/19/2020, with respect to the rejection(s) of claim(s) 9-16 under Iimura and Yokota have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kanemoto.
Additionally, appplicant’s amendments to claims 11-14 are insufficient to overcome the 112 rejections. Specifically, the term “predetermined mode” does not provide any further support to the limitation suggesting that the changes in pressure values or current occur each time a particular predetermined time elapses. The algorithm of FIG. 6 and steps 122-129 allow for the pressures and/or currents to remain unchanged if other thresholds outside of the predetermined time aren’t met; therefore it is not necessarily each time the predetermined time elapses that the pressure and current changes occur.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746